PER CURIAM.
The defendant in error recovered a judgment in the court below against the plaintiff in error for causing the death of Gotthelf Muenchow. The sole error complained of is that counsel for plaintiff below was permitted to argue to the jury that they had the right to conclude from the fact that defendant’s conductor had taken the names of twelve witnesses and had only produced four that the evidenec of at least one of the others would have been adverse to the company in one of the issues in the ease.
Counsel had a right to comment upon the failure to produce evidence within the apparent control of the adverse party, and if his argument was illogical it was not the duty of the court to correct him. Thompson, Trials, Secs. 983 and 980. The trial court was correct in refusing to rule as requested by defendant’s counsel.
Judgment is affirmed.
Jones, Hamilton and Shohl, JJ., concur.